Exhibit 15.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (File No. 333-192720) of Kamada Ltd. (the “Company”) of our report dated April28, 2015with respect to the financial statements of the Company and its subsidiaries included in this Annual Report on Form 20-F for the year ended December 31, 2014. Tel Aviv, Israel KOST, FORER, GABBAY & KASIERER April 28, 2015 A member of Ernst & Young Global
